     Case 3:17-cv-01362 Document 229 Filed 03/16/20 Page 1 of 8 PageID #: 2950



                    IN THE UINITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

    THE CITY OF HUNTINGTON,

                       Plaintiff,                 CIVIL ACTION NO. 3:17-01362

         vs.

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

                        Defendants.

    CABELL COUNTY COMMISSION,

                       Plaintiff,                 CIVIL ACTION NO. 3:17-01665

         vs.

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

                       Defendants.

    DEFENDANTS WALGREENS BOOTS ALLIANCE, INC., WALGREEN CO., AND
    WALGREEN EASTERN CO., INC.’S INITIAL NOTICE REGARDING POTENTIAL
             NON-PARTY FAULT UNDER W. VA. CODE § 55-7-13d

        Defendants Walgreens Boots Alliance, Inc., Walgreen Co., and Walgreen Eastern Co.,

Inc. (“Walgreens”) submit this Notice of Nonparty Fault (“Notice”) pursuant to W. Va. Code

§ 55-7-13d, which allows for fault of a nonparty to be considered if a defending party provides

notice within 180 days of service of process. 1 The defendant must provide “the best

identification of the nonparty which is possible under the circumstances, together with a brief

statement of the basis for believing such nonparty to be at fault.” W. Va. Code § 55-7-13d.



1
 Walgreens is filing this Notice of Non-Party Fault out of an abundance of caution. Walgreens
specifically does not waive any defenses it may have including, but not limited to, lack of
personal jurisdiction.
     Case 3:17-cv-01362 Document 229 Filed 03/16/20 Page 2 of 8 PageID #: 2951



        While the Northern District of Ohio’s moratorium on all substantive filings, see MDL

Dkt. 70, has relieved Walgreens of having to file any such notices in the MDL, and while

Walgreens has been severed from the Track Two proceedings, see MDL Dkt. 2990, which

separately relieves Walgreens of having to file any notice at this time, Walgreens nonetheless

submits this Notice in an abundance of caution to preserve its rights under the statute. By filing

this Notice, Walgreens does not concede: (1) that such Notice must be filed at this time; or

(2) that such Notice is required at all in these federal proceedings. Walgreens reserves the right

to amend this Notice at a later date as more information becomes known to it.

        Because Walgreens has been severed from these cases and has not engaged in adequate

discovery specific to these cases, it does not possess the knowledge or information necessary to

fully identify nonparties at this time. Under the circumstances, the best identification Walgreens

can make is to identify categories of nonparties for which fault should be considered, along with

a brief statement as to why the nonparties in those categories are at fault. This Court has

previously allowed defendants to list nonparties by category in their initial notice. See ECF No.

92, at 2, No. 1:17-op-45053-DAF (S.D. W. Va. Sept. 18, 2017).

        Walgreens identifies the following categories of nonparties at fault:

I.      IMPORTERS, DISTRIBUTORS, SELLERS, PURCHASERS AND USERS OF
        ILLEGAL DRUGS

        Throughout the Third Amended Complaints, Plaintiffs makes allegations related to the

diversion of prescription opioids as well as the use of heroin and other illegal drugs. To the

extent Plaintiffs have suffered harm due to opioid use or abuse, individuals and entities involved

in prescription drug diversion, illegal drug sales, or the use of diverted/illegal drugs caused or

contributed to Plaintiffs’ injuries. Accordingly, Walgreens identifies, as a category of nonparties

at fault, individuals and entities involved in diverted/illegal drug sales or use, including


                                                  2
      Case 3:17-cv-01362 Document 229 Filed 03/16/20 Page 3 of 8 PageID #: 2952



importers, distributors, sellers of illegal drugs and/or diverted prescription drugs in and around

Plaintiffs’ communities, as well as purchasers and users of illegal drugs and/or diverted

prescription drugs in and around Plaintiffs’ communities, and individuals or entities that

otherwise contributed to opioid diversion through forgery, fraud, theft, or any other means.

II.      PRESCRIBING PRACTITIONERS AND ASSOCIATED MEDICAL PROVIDERS

         Walgreens does not determine whether any given patient should receive a prescription for

opioid medications. Doctors and other health care providers do that. To the extent prescribers of

opioids illegally dispensed opioids themselves or issued prescriptions without a legitimate

medical purpose, including prescribers who operated “pill mills” or who otherwise issued

illegitimate prescriptions, those actions caused or contributed to Plaintiffs’ alleged injuries, if

any. Accordingly, Walgreens identifies, as a category of nonparties at fault, prescribing

practitioners and associated medical providers who wrote opioid prescriptions, in West Virginia

and elsewhere, that caused Plaintiff’s alleged damages, as well as entities that supervised or

oversaw such practitioners.

III.     NONPARTY PHARMACEUTICAL MANUFACTURERS

         Pharmaceutical manufacturers develop, manufacture, label, advertise, and market

prescription opioids. To the extent prescription opioids caused any injury to Plaintiffs based on

any acts or omissions of manufacturers not named as defendants in this action—including but not

limited to the dispensing or distribution of medications due to inadequate instructions,

inadequate warnings, or false or misleading advertising and promotion of prescription opioids—

fault must be apportioned to those nonparty manufacturers. Accordingly, Walgreens identifies,

as a category of nonparties at fault, nonparty manufacturers of opioids.




                                                   3
     Case 3:17-cv-01362 Document 229 Filed 03/16/20 Page 4 of 8 PageID #: 2953



IV.     NONPARTY PHARMACEUTICAL DISTRIBUTORS

        While Plaintiffs name various distributors in the Third Amended Complaints, discovery

may reveal that there are other pharmaceutical distributors not named in the Third Amended

Complaints that distributed prescription opioids in or around Plaintiffs’ communities or

otherwise caused injury in Plaintiffs’ communities. To the extent prescription opioids caused

Plaintiffs any injury, those opioids may have been distributed, at least in part, by distributors

other than those named in the Third Amended Complaint. Accordingly, Walgreens identifies, as

a category of nonparties at fault, other pharmaceutical distributors not already named as

defendants in this action.

V.      FEDERAL, STATE, AND LOCAL GOVERNMENTS

        At the federal level, the prescription opioids that Walgreens formerly distributed are

regulated by multiple federal agencies. The Food and Drug Administration has approved

prescription opioids as safe and effective. The U.S. Drug Enforcement Administration has

regulatory authority over prescription opioids under the Controlled Substances Act, and the

Federal Bureau of Investigation also has authority to enforce the Controlled Substances Act.

        At the state level, the West Virginia Board of Medicine, West Virginia Board of

Osteopathic Medicine, West Virginia Board of Dentistry, and West Virginia Board of Examiners

for Registered Professional Nurses are responsible for licensing practitioners who prescribe

opioids in and around Plaintiffs’ communities. The West Virginia Board of Pharmacy also

regulates prescription opioids. The West Virginia State Police, the sheriff’s department, and

local law enforcement are responsible for investigating and enforcing laws related to illegal drug

sales and abuse.

        Federal, state, and local governments, through their respective executive and legislative

branches, as well as regulatory agencies, have the ability to regulate the use, prescription, and

                                                  4
   Case 3:17-cv-01362 Document 229 Filed 03/16/20 Page 5 of 8 PageID #: 2954



dispensing of prescription opioids. They have the ability to identify sources of prescription

opioid diversion and heroin distribution, and they have the ability and responsibility to provide

access to treatment and other means of recovery for those abusing opioids. Discovery will show

the degree to which any of these entities failed to undertake timely and effective action causing

or contributing to the harm alleged by Plaintiffs. Accordingly, Walgreens identifies, as a

category of nonparties at fault, federal, state, and local governments and their component

branches, departments, and agencies.

VI.    HEALTH INSURERS AND OTHER THIRD-PARTY PAYORS

       Health insurers and third-party payors, including without limitation private companies,

welfare and benefit plans, and multi-employer and other trust funds that provide health and

welfare benefits, as well as Medicare, Medicaid, and the state and federal agencies that

administer these and other government programs, including the West Virginia Department of

Health and Human Resources, Bureau for Medical Services and the Centers for Medicare and

Medicaid Services, make prescription coverage decisions, either on their own or in concert with

PBMs and drug manufacturers, based on pricing, incentives, and rebates—decisions that may

have had the effect of driving patients to opioids and away from alternatives, such as, without

limitation, abuse-deterrent formulations of opioids, less addictive forms of analgesics, and

physical therapies for pain that do not require prescription drug therapies. Health insurers and

other third-party payors may have therefore made it more difficult for patients to obtain, and/or

to obtain coverage for, medications and other therapies that are less addictive. In addition, health

insurers and other third-party payors may have had access to, or maintained, data reflecting

which doctors misprescribed or overprescribed opioid medications, which pharmacies dispensed

those medications, and which patients misused them, but may have failed to act on that



                                                 5
   Case 3:17-cv-01362 Document 229 Filed 03/16/20 Page 6 of 8 PageID #: 2955



information. Accordingly, Walgreens identifies, as a category of nonparties at fault, health

insurers and other third-party payors.

VII.   PHARMACY BENEFIT MANAGERS

       Pharmacy Benefit Managers (“PBMs”) are brokers that influence the drug products used

and prescribed most frequently. PBMs control the dissemination of opioids and other non-opioid

alternatives through their determination of rebates and incentives for specific drugs, in

cooperation with manufacturers and pharmacies. With this market control, PBMs are able to use

health insurance companies’ formularies to ensure that health insurers select only the drugs in

favor with the PBMs for insurance coverage. Where PBMs influence coverages, specific drugs

not covered may not enter the marketplace, others will be disfavored in the marketplace, and

specific drugs that are favored may be overprescribed. Accordingly PBMs’ decisions may have

had the effect of driving patients to opioids and away from alternatives, such as, without

limitation, abuse-deterrent formulations of opioids, less addictive forms of analgesics, and

physical therapies for pain that do not require prescription drug therapies. PBMs may have

therefore made it more difficult for patients to obtain, and/or to obtain coverage for, medications

and other therapies that are less addictive. In addition, PBMs may have had access to, or

maintained, data reflecting which doctors misprescribed or overprescribed opioid medications,

and which patients misused them, but may have failed to act on that information. Accordingly,

Walgreens identifies, as a category of nonparties at fault, PBMs.




                                                 6
  Case 3:17-cv-01362 Document 229 Filed 03/16/20 Page 7 of 8 PageID #: 2956



Dated: March 16, 2020                     Respectfully submitted,


                                          /s/ Robert H. Akers
                                          Bryant S. Spann (WVSB #8628
                                          Robert H. Akers (WVSB #9622)
                                          THOMAS COMBS & SPANN, PLLC
                                          300 Summers Street, Suite 1380
                                          Charleston, WV 25301
                                          Tel: 304.414.1800
                                          Fax: 304.414.1801
                                          E-Mail: rakers@tcspllc.com
                                                   bspann@tcspllc.com
                                          Counsel for Defendants Walgreens Boots
                                          Alliance, Inc., Walgreen Co., and Walgreen
                                          Eastern Co., Inc.




                                      7
   Case 3:17-cv-01362 Document 229 Filed 03/16/20 Page 8 of 8 PageID #: 2957



                                   CERTIFICATE OF SERVICE

        I hereby certify that this 16th day of March, 2020, I electronically filed a copy of the

foregoing with the Clerk of the Court using the ECF system, which sent notification of such

filing to all counsel of record.



                                                    s/ Robert H. Akers
                                                    Bryant S. Spann (WVSB #8628
                                                    Robert H. Akers (WVSB #9622)
                                                    THOMAS COMBS & SPANN, PLLC
                                                    300 Summers Street, Suite 1380
                                                    Charleston, WV 25301
                                                    Tel: 304.414.1800
                                                    Fax: 304.414.1801
                                                    E-Mail: rakers@tcspllc.com
                                                             bspann@tcspllc.com
                                                    Counsel for Defendants Walgreens Boots
                                                    Alliance, Inc., Walgreen Co., and Walgreen
                                                    Eastern Co., Inc.
